390 U.S. 204 (1968)
STONE
v.
UNITED STATES.
No. 9.
Supreme Court of United States.
Decided March 4, 1968.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Charles W. Tessmer and Emmett Colvin, Jr., for petitioner in No. 9. William T. Griffin for petitioners in No. 14. Seymour Samuels, Jr., and William R. Willis, Jr., for petitioner in No. 77. Anna R. Lavin and Richard E. Gorman for petitioner in No. 798. James G. Starkey for petitioner in No. 1024.
Former Solicitor General Marshall for the United States in No. 9. Former Solicitor General Marshall, *205 Assistant Attorney General Vinson, Beatrice Rosenberg and Theodore George Gilinsky for the United States in No. 14. Former Solicitor General Marshall, Assistant Attorney General Vinson, Miss Rosenberg and Mervyn Hamburg for the United States in No. 77. Former Solicitor General Marshall, Assistant Attorney General Vinson, Miss Rosenberg and Marshall Tamor Golding for the United States in No. 121. Solicitor General Griswold, Assistant Attorney General Vinson and Miss Rosenberg for the United States in No. 798. Solicitor General Griswold for the United States in No. 1024.
PER CURIAM.
The petitions for writs of certiorari are granted, the judgments of the courts below are vacated and the cases are remanded for further consideration in the light of Marchetti v. United States, ante, p. 39, and Grosso v. United States, ante, p. 62.
MR. JUSTICE MARSHALL took no part in the consideration or decision of Nos. 9, 14, 77, and 121.
NOTES
[*]  Together with No. 14, Conti et al. v. United States; No. 77, Ross v. United States; No. 121, Donlon v. United States; No. 798, Angelini v. United States; and No. 1024, Pizzarello v. United States, all on petitions for writs of certiorari. No. 77 is to the United States Court of Appeals for the Sixth Circuit, Nos. 14 and 1024 to the Second Circuit, No. 121 to the Third Circuit, and No. 798 to the Seventh Circuit.